DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In the preliminary amendments filed on 12/11/2020, claims 3-5 and 13-15 have been amended, claims 7-12 have been canceled, and claims 15-24 have been newly added. Thus, claims 1-6 and 13-24 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM). 

Information Disclosure Statement
All the information disclosure statement (IDS) submitted on 12/11/2020, 06/16/2021, 07/20/2021, and 07/23/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 0 and 46 (mentioned in the drawings) have both been used to designate Processing unit in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase, “… are disclosed.".  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In page 1, line 5, “December 23” should read “December 17”
Appropriate correction is required.
The use of the terms Wi-Fi®, BLUETOOTH®, WIMAX®, and ZIGBEE™ which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over TANI (US 2017/0240170) in view of Newman et al. (US 2019/0315345, hereafter “Newman”).

With respect to claim 1, TANI discloses a method for vehicle control (abstract, Fig. 3A, drive control unit 11), comprising: 
obtaining information about an obstacle to be recognized around an autonomous vehicle scanned with a LiDAR (¶¶ 38-39, i.e., “an active sensor, such as a LiDAR sensor for sensing an obstacle for detecting a position of an obstacle with respect to the moving body 1.”);
performing obstacle recognition using the information about the obstacle to be recognized (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”); 
…
judging a risk of collision between the autonomous vehicle and a traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”) …; and 
controlling travel of the autonomous vehicle according to a result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”), but TANI does not expressly disclose determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition; … appearing from the roadside blind region. 
However, Newman, in the same field of invention, discloses determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”); … appearing from the roadside blind region (¶ 41). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (e.g., ¶ 41, “a side-encroachment region where the second vehicle could collide with the subject vehicle if either vehicle suddenly changed lanes.”).

With respect to claim 2, TANI discloses the method according to claim 1, 
…
obtaining location information (Fig. 3A, position-information acquisition unit 15, ¶ 43, “The position-information acquisition unit 15 acquires position information, which indicates a position of the moving body 1.”) and heading information (¶ 47, “sensing the traveling direction of the moving body 1”) of the autonomous vehicle to determine a location relationship between the autonomous vehicle and the road where the autonomous vehicle is (¶ 46, i.e., “the moving body 1 may perform control so as to autonomously travel along the scheduled traveling route, on the basis of a current position acquired by the position-information acquisition unit 15.”). 
TANI fails to teach wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition comprises: … ; determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition; and determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is.
However, Newman, in the same field of invention, discloses wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”) comprises:
…
determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition (¶ 89, i.e., “the sizes of the threat zones may be determined by the sizes of the vehicles and the sizes of their blind spots. Usually the size and location of a second vehicle's blind spots are unknown. The size and location of the subject vehicle's blind spots are also highly variable. Therefore, standard sizes may be assumed for the left and right front and back sectors.”); and 
determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is (Fig. 1, e.g., ¶ 92, “if the second vehicle is in the left front sector or the right front sector, the second vehicle represents a potential hazard because the driver may not realize that the subject vehicle 100 is in the second vehicle's blind spot and may suddenly change lanes, thereby colliding or nearly colliding with the subject vehicle 100.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for determining the blind spot of a vehicle by using its position information with respect to surrounding obstacles in order to recognize and mitigate the risk of a collision (¶¶ 76-75).

With respect to claim 3, TANI does not expressly disclose the method according to claim 1, further comprising: before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region, judging whether a current road scenario is a potential collision scenario, and if the current road scenario is the potential collision scenario, continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region; wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane.
However, Newman, in the same field of invention, discloses the method according to claim 1, further comprising:
before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 6 , Steps 602 and 604, ¶ 112, i.e., “The system may determine 602 whether an emergency condition is present, such as an imminent collision. If there is no imminent collision or other emergency, the flow may proceed directly to a determination of any potential hazards 604 around the subject vehicle.” and ¶ 54, i.e., “the processor may be configured to evaluate the sensor data, detect a second vehicle, and determine whether the second vehicle represents a potential hazard or an immediate threat. If the vehicles appear to be on a collision course, the processor may be configured to implement mitigation sequences for potential hazards and for immediate threats.”), 
judging whether a current road scenario is a potential collision scenario (Fig. 7, Step 703, and ¶ 108, “the potential-hazard avoidance system is to eliminate the most common traffic hazards by avoiding the potential hazards that lead to collisions.”), and if the current road scenario is the potential collision scenario (Fig. 7, Step 703, ¶ 119), continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 5, ¶ 104, “After each intervention or indicated action, the flow may return to the scanning mode (501) as before.” and Fig. 7, ¶¶ 118-119, “The scanning (701) and analysis steps may be performed independently in parallel by the potential-hazard and emergency intervention systems, or the steps may be performed by a central processor, and if the processor detects an imminent collision (703), it can immediately calculate (704) sequences of actions to avoid the collision.”); 
wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane (¶ 107, i.e., “The processor may be configured to consider the road conditions and/or the apparent size of the second vehicle. For example, the second vehicle is a bus or a tractor-trailer pulling a second trailer plus a yacht.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (¶ 119).

	With respect to claim 13, TANI discloses a computer device, comprising: 
a memory (Fig. 3A, storage unit 14, ¶ 36), 
a processor (¶ 36, “The main control unit 10 is constituted, for example, by a CPU (Central Processing Unit) or an MPU (Micro Processing Unit), a RAM (Random Access Memory) as a work area, and a control device such as a storage device.”), and 
a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program (¶ 36, i.e., “A control device such as a storage device stores therein a control program (including a program for executing processing in each of the units 10a and 10b).”), implements a method for vehicle control (abstract, Fig. 3A, drive control unit 11), which comprises: 
obtaining information about an obstacle to be recognized around an autonomous vehicle scanned with a LiDAR (¶¶ 38-39, i.e., “an active sensor, such as a LiDAR sensor for sensing an obstacle for detecting a position of an obstacle with respect to the moving body 1.”);
performing obstacle recognition using the information about the obstacle to be recognized (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”); 
…
judging a risk of collision between the autonomous vehicle and a traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”) …; and 
controlling travel of the autonomous vehicle according to a result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”), but TANI does not expressly disclose determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition, … appearing from the roadside blind region. 
However, Newman, in the same field of invention, discloses determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”). … appearing from the roadside blind region (¶ 41). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (e.g., ¶ 41, “a side-encroachment region where the second vehicle could collide with the subject vehicle if either vehicle suddenly changed lanes.”).

With respect to claim 14, TANI discloses a non-transitory computer-readable storage medium on which a computer program is stored (¶ 36), wherein the program (¶ 36, “a control program (including a program for executing processing in each of the units 10a and 10b).”), when executed by the processor (¶ 36, “The main control unit 10 is constituted, for example, by a CPU (Central Processing Unit) or an MPU (Micro Processing Unit), a RAM (Random Access Memory) as a work area, and a control device such as a storage device.”), implements a method for vehicle control(abstract, Fig. 3A, drive control unit 11), which comprises:
obtaining information about an obstacle to be recognized around an autonomous vehicle scanned with a LiDAR (¶¶ 38-39, i.e., “an active sensor, such as a LiDAR sensor for sensing an obstacle for detecting a position of an obstacle with respect to the moving body 1.”);
performing obstacle recognition using the information about the obstacle to be recognized (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”); 
…
judging a risk of collision between the autonomous vehicle and a traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”) …; and 
controlling travel of the autonomous vehicle according to a result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”), but TANI does not expressly disclose determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition, … appearing from the roadside blind region. 
However, Newman, in the same field of invention, discloses determining a roadside blind region of the autonomous vehicle based on a result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”). … appearing from the roadside blind region (¶ 41). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (e.g., ¶ 41, “a side-encroachment region where the second vehicle could collide with the subject vehicle if either vehicle suddenly changed lanes.”).

With respect to claim 15, TANI discloses the computer device according to claim 13, 
…
obtaining location information (Fig. 3A, position-information acquisition unit 15, ¶ 43, “The position-information acquisition unit 15 acquires position information, which indicates a position of the moving body 1.”) and heading information (¶ 47, “sensing the traveling direction of the moving body 1”) of the autonomous vehicle to determine a location relationship between the autonomous vehicle and the road where the autonomous vehicle is (¶ 46, i.e., “the moving body 1 may perform control so as to autonomously travel along the scheduled traveling route, on the basis of a current position acquired by the position-information acquisition unit 15.”). 
TANI fails to teach wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition comprises: … ; determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition; and determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is.
However, Newman, in the same field of invention, discloses wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”) comprises:
…
determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition (¶ 89, i.e., “the sizes of the threat zones may be determined by the sizes of the vehicles and the sizes of their blind spots. Usually the size and location of a second vehicle's blind spots are unknown. The size and location of the subject vehicle's blind spots are also highly variable. Therefore, standard sizes may be assumed for the left and right front and back sectors.”); and 
determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is (Fig. 1, e.g., ¶ 92, “if the second vehicle is in the left front sector or the right front sector, the second vehicle represents a potential hazard because the driver may not realize that the subject vehicle 100 is in the second vehicle's blind spot and may suddenly change lanes, thereby colliding or nearly colliding with the subject vehicle 100.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for determining the blind spot of a vehicle by using its position information with respect to surrounding obstacles in order to recognize and mitigate the risk of a collision (¶¶ 76-75).

With respect to claim 16, TANI does not expressly disclose the computer device according to claim 13, further comprising: before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region, judging whether a current road scenario is a potential collision scenario, and if the current road scenario is the potential collision scenario, continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region; wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane.
However, Newman, in the same field of invention, discloses the method according to claim 1, further comprising:
before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 6, Steps 602 and 604, ¶ 112, i.e., “The system may determine 602 whether an emergency condition is present, such as an imminent collision. If there is no imminent collision or other emergency, the flow may proceed directly to a determination of any potential hazards 604 around the subject vehicle.” and ¶ 54, i.e., “the processor may be configured to evaluate the sensor data, detect a second vehicle, and determine whether the second vehicle represents a potential hazard or an immediate threat. If the vehicles appear to be on a collision course, the processor may be configured to implement mitigation sequences for potential hazards and for immediate threats.”), 
judging whether a current road scenario is a potential collision scenario (Fig. 7, Step 703, and ¶ 108, “the potential-hazard avoidance system is to eliminate the most common traffic hazards by avoiding the potential hazards that lead to collisions.”), and
if the current road scenario is the potential collision scenario (Fig. 7, Step 703, ¶ 119),
continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 5, ¶ 104, “After each intervention or indicated action, the flow may return to the scanning mode (501) as before.” and Fig. 7, ¶¶ 118-119, “The scanning (701) and analysis steps may be performed independently in parallel by the potential-hazard and emergency intervention systems, or the steps may be performed by a central processor, and if the processor detects an imminent collision (703), it can immediately calculate (704) sequences of actions to avoid the collision.”); 
wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane (¶ 107, i.e., “The processor may be configured to consider the road conditions and/or the apparent size of the second vehicle. For example, the second vehicle is a bus or a tractor-trailer pulling a second trailer plus a yacht.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (¶ 119).

With respect to claim 20, TANI discloses the non-transitory computer-readable storage medium according to claim 14, 
…
obtaining location information (Fig. 3A, position-information acquisition unit 15, ¶ 43, “The position-information acquisition unit 15 acquires position information, which indicates a position of the moving body 1.”) and heading information (¶ 47, “sensing the traveling direction of the moving body 1”) of the autonomous vehicle to determine a location relationship between the autonomous vehicle and the road where the autonomous vehicle is (¶ 46, i.e., “the moving body 1 may perform control so as to autonomously travel along the scheduled traveling route, on the basis of a current position acquired by the position-information acquisition unit 15.”). 
TANI fails to teach wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition comprises: … ; determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition; and determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is.
However, Newman, in the same field of invention, discloses wherein determining the roadside blind region of the autonomous vehicle based on the result of the obstacle recognition (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”) comprises:
…
determining a blind region of the autonomous vehicle based on the location information and the result of the obstacle recognition (¶ 89, i.e., “the sizes of the threat zones may be determined by the sizes of the vehicles and the sizes of their blind spots. Usually the size and location of a second vehicle's blind spots are unknown. The size and location of the subject vehicle's blind spots are also highly variable. Therefore, standard sizes may be assumed for the left and right front and back sectors.”); and 
determining, based on the location relationship, the roadside blind region, in the blind region, on either side of a lane where the autonomous vehicle is (Fig. 1, e.g., ¶ 92, “if the second vehicle is in the left front sector or the right front sector, the second vehicle represents a potential hazard because the driver may not realize that the subject vehicle 100 is in the second vehicle's blind spot and may suddenly change lanes, thereby colliding or nearly colliding with the subject vehicle 100.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for determining the blind spot of a vehicle by using its position information with respect to surrounding obstacles in order to recognize and mitigate the risk of a collision (¶¶ 76-75).

With respect to claim 21, TANI does not expressly disclose the non-transitory computer-readable storage medium according to claim 14, further comprising: before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region, judging whether a current road scenario is a potential collision scenario, and if the current road scenario is the potential collision scenario, continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region; wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane.
However, Newman, in the same field of invention, discloses the method according to claim 1, further comprising:
before judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 6, Steps 602 and 604, ¶ 112, i.e., “The system may determine 602 whether an emergency condition is present, such as an imminent collision. If there is no imminent collision or other emergency, the flow may proceed directly to a determination of any potential hazards 604 around the subject vehicle.” and ¶ 54, i.e., “the processor may be configured to evaluate the sensor data, detect a second vehicle, and determine whether the second vehicle represents a potential hazard or an immediate threat. If the vehicles appear to be on a collision course, the processor may be configured to implement mitigation sequences for potential hazards and for immediate threats.”), 
judging whether a current road scenario is a potential collision scenario (Fig. 7, Step 703, and ¶ 108, “the potential-hazard avoidance system is to eliminate the most common traffic hazards by avoiding the potential hazards that lead to collisions.”), and
if the current road scenario is the potential collision scenario (Fig. 7, Step 703, ¶ 119),
continuing to perform judging the risk of collision between the autonomous vehicle and the traffic participant appearing from the roadside blind region (Fig. 5, ¶ 104, “After each intervention or indicated action, the flow may return to the scanning mode (501) as before.” and Fig. 7, ¶¶ 118-119, “The scanning (701) and analysis steps may be performed independently in parallel by the potential-hazard and emergency intervention systems, or the steps may be performed by a central processor, and if the processor detects an imminent collision (703), it can immediately calculate (704) sequences of actions to avoid the collision.”); 
wherein criteria for judging the potential collision scenario comprises: there is a roadside blind region, the roadside blind region is caused by a large-sized vehicle, and the large-size vehicle is located on a road nearside lane (¶ 107, i.e., “The processor may be configured to consider the road conditions and/or the apparent size of the second vehicle. For example, the second vehicle is a bus or a tractor-trailer pulling a second trailer plus a yacht.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (¶ 119).


Claims 4, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over TANI in view of Newman and in further in view of Hu (US 2018/0157920).

With respect to claim 4, TANI discloses the method according to claim 1, wherein performing obstacle recognition using the information about the obstacle to be recognized comprises (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”), but TANI in view of Newman does not expressly disclose performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model to obtain a type, a size and a location of the obstacle.
However, Hu, in the same field of endeavor, discloses performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model (¶ 37, recognizing obstacle information in the point cloud data by using a preset point cloud recognition model) to obtain a type (¶ 38, “After recognizing the obstacles in the point cloud data by using the point cloud recognition model, the recognized obstacles are labeled to obtain the first labeled result. When labeling the recognized obstacles, the labeled shape may be a smallest cuboid externally tangent to each obstacle, or may be an irregular curved surface adjacent to an external surface of each obstacle. It is to be understood that the first labeled result comprises a recognition result of each obstacle. For example, when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles, for example, 1 represents the vehicles, 2 represents the pedestrians, and 3 represents the trees.”), a size (¶ 80, “determines actual three-dimensional data of the first obstacle directly based on the point cloud data acquired by the lidar sensor. In this way, the actual volume of the first obstacle may be determined.”, e.g., ¶ 38, “when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles”, and e.g., ¶ 61, “Taking the first obstacle being a compact car as an example, supposing the distance from the compact car to the lidar sensor is l.sub.1 m, in view of compact cars of different vehicle types being different in size.”) and a location of the obstacle (¶ 59, “the point cloud data comprise the three-dimensional coordinate of each obstacle, the first distance between the first obstacle and the lidar sensor may be determined based on the three-dimensional coordinate of each obstacle and an installation site of the lidar sensor.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hu into the combination of invention of TANI and Newman by using a preset point cloud recognition model to recognize the characteristics of the vehicle’s surrounding obstacles such as, type, size, and position for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Hu: ¶ 38).

With respect to claim 17, TANI discloses the computer device according to claim 13, wherein performing obstacle recognition using the information about the obstacle to be recognized comprises (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”), but TANI in view of Newman does not expressly disclose performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model to obtain a type, a size and a location of the obstacle.
However, Hu, in the same field of endeavor, discloses performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model (¶ 37, recognizing obstacle information in the point cloud data by using a preset point cloud recognition model) to obtain a type (¶ 38, “After recognizing the obstacles in the point cloud data by using the point cloud recognition model, the recognized obstacles are labeled to obtain the first labeled result. When labeling the recognized obstacles, the labeled shape may be a smallest cuboid externally tangent to each obstacle, or may be an irregular curved surface adjacent to an external surface of each obstacle. It is to be understood that the first labeled result comprises a recognition result of each obstacle. For example, when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles, for example, 1 represents the vehicles, 2 represents the pedestrians, and 3 represents the trees.”), 
a size (¶ 80, “determines actual three-dimensional data of the first obstacle directly based on the point cloud data acquired by the lidar sensor. In this way, the actual volume of the first obstacle may be determined.”, e.g., ¶ 38, “when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles”, and e.g., ¶ 61, “Taking the first obstacle being a compact car as an example, supposing the distance from the compact car to the lidar sensor is l.sub.1 m, in view of compact cars of different vehicle types being different in size.”) and 
a location of the obstacle (¶ 59, “the point cloud data comprise the three-dimensional coordinate of each obstacle, the first distance between the first obstacle and the lidar sensor may be determined based on the three-dimensional coordinate of each obstacle and an installation site of the lidar sensor.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hu into the combination of invention of TANI and Newman by using a preset point cloud recognition model to recognize the characteristics of the vehicle’s surrounding obstacles such as, type, size, and position for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Hu: ¶ 38).

With respect to claim 22, TANI discloses the non-transitory computer-readable storage medium according to claim 14, wherein performing obstacle recognition using the information about the obstacle to be recognized comprises (Fig. 3A, object recognition unit 13, ¶ 37, “The object recognition unit 13 is a part that recognizes various objects such as a plurality of fixed objects or another moving body. Basically, the object recognition unit 13 only needs to recognize a position of an object with respect to the moving body 1.”), but TANI in view of Newman does not expressly disclose performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model to obtain a type, a size and a location of the obstacle.
However, Hu, in the same field of endeavor, discloses performing obstacle recognition on the information about the obstacle to be recognized using a preset point cloud recognition model (¶ 37, recognizing obstacle information in the point cloud data by using a preset point cloud recognition model) to obtain a type (¶ 38, “After recognizing the obstacles in the point cloud data by using the point cloud recognition model, the recognized obstacles are labeled to obtain the first labeled result. When labeling the recognized obstacles, the labeled shape may be a smallest cuboid externally tangent to each obstacle, or may be an irregular curved surface adjacent to an external surface of each obstacle. It is to be understood that the first labeled result comprises a recognition result of each obstacle. For example, when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles, for example, 1 represents the vehicles, 2 represents the pedestrians, and 3 represents the trees.”), 
a size (¶ 80, “determines actual three-dimensional data of the first obstacle directly based on the point cloud data acquired by the lidar sensor. In this way, the actual volume of the first obstacle may be determined.”, e.g., ¶ 38, “when the point cloud data comprise vehicles, pedestrians and trees, the first labeled result also comprises mark numbers or letters representing different obstacles”, and e.g., ¶ 61, “Taking the first obstacle being a compact car as an example, supposing the distance from the compact car to the lidar sensor is l.sub.1 m, in view of compact cars of different vehicle types being different in size.”) and 
a location of the obstacle (¶ 59, “the point cloud data comprise the three-dimensional coordinate of each obstacle, the first distance between the first obstacle and the lidar sensor may be determined based on the three-dimensional coordinate of each obstacle and an installation site of the lidar sensor.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hu into the combination of invention of TANI and Newman by using a preset point cloud recognition model to recognize the characteristics of the vehicle’s surrounding obstacles such as, type, size, and position for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Hu: ¶ 38).


Claims 5-6, 18-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over TANI in view of Newman and in further view of Nishimura et al. (US 11,034,347, hereafter “Nishimura”).

With respect to claim 5, TANI teaches the method according to claim 1, 
wherein judging the risk of collision between the autonomous vehicle and the traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”), but fails to teach appearing from the roadside blind region comprises: determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant appearing from the roadside blind region; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Newman, in the same field of invention, discloses the limitation of appearing from the roadside blind region (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Newman: ¶ 41). 
TANI and Newman fail to teach determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant …; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Nishimura, in the same field of invention, teaches determining an intersection point (Fig. 2, obstacle determination unit 34, Col 9, line 66 - Col. 10 line 2, “ the obstacle determination unit 34 determines that the vehicle 10 is likely to collide with the subject when the predicted vehicle track of the vehicle 10 and the position of the subject interfere with each other.”) of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant (Fig. 2, vehicle track calculation unit 32, Col. 8, lines 64-67, Col. 9, lines 1-2 “The vehicle track calculation unit 32 is further configured to calculate a track of the vehicle 10 based on the calculated turning radius. The track of the vehicle 10 is a change in position of the vehicle 10 during a period of time from a current time until a predetermined period of time passes.” and subject track calculation unit 33, Col. 9, lines 37-42, “The subject track calculation unit 33 calculates the track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes.”) …; and
determining that there is the risk of collision (Fig. 2, collision determination unit 35) in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold (Col. 13, lines 9-27, i.e., “the collision determination unit 35 calculate a predicted period of time TTC until the vehicle 10 collides with the obstacle, and when the TTC is equal to or shorter than a collision determination threshold time set in advance, determines that the vehicle 10 is highly likely to collide with the obstacle.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishimura into the combination of TANI and Newman’s invention to determine the possibility and severity of a collision with an obstacle from the blind side region by calculating the future trajectories of both the subject vehicle and the traffic participants at a predicted time (Nishimura:  Col. 13, lines 29-35).

With respect to claim 6, TANI discloses the method according to claim 5, wherein controlling the travel of the autonomous vehicle according to the result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”) comprises :
controlling the autonomous vehicle to decelerate in response to determining that there is the risk of collision (¶¶ 50-51, i.e., “where determination is made as being risky (risk of collision with an object) by the degree-of-risk determination unit 10a, the control unit performs control so that a target speed of the moving body 1 is reduced, and further on, the target speed becomes what has been instructed by the speed instruction unit 10b.”), but TANI does not expressly disclose so that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point.
However, Newman, in the same field of invention, teaches that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point (¶ 76, i.e., “ the processor has also determined whether the brakes are capable of stopping the vehicle before impacting the leading vehicle.”, and ¶ 80, “the hazard avoidance system may be configured to include, or to cooperate with, a frontal collision avoidance system which can apply the brakes, strongly if necessary, to avoid hitting the vehicle in front. For example, the hazard avoidance system may have a special response to a frontal collision threat, namely applying the brakes hard.”, and ¶ 90, “That distance depends on the speed of the vehicles. The “3-second rule” specifies that a safe intra-vehicle separation equals the distance they travel in 3 seconds, which at 100 kph is about 83 meters. Alternatively, the “one carlength per 10 mph” rule corresponds to about 22 meters at the same speed for vehicles with a 3.5 meter carlength.”, and Fig. 7, Steps 704-709, ¶ 119).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding or minimizing an imminent collision (Newman: ¶ 81).

With respect to claim 18, TANI teaches the computer device according to claim 13, 
wherein judging the risk of collision between the autonomous vehicle and the traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”), but fails to teach appearing from the roadside blind region comprises: determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant appearing from the roadside blind region; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Newman, in the same field of invention, discloses the limitation of appearing from the roadside blind region (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Newman: ¶ 41). 
TANI and Newman fail to teach determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant …; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Nishimura, in the same field of invention, teaches determining an intersection point (Fig. 2, obstacle determination unit 34, Col 9, line 66 - Col. 10 line 2, “ the obstacle determination unit 34 determines that the vehicle 10 is likely to collide with the subject when the predicted vehicle track of the vehicle 10 and the position of the subject interfere with each other.”) of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant (Fig. 2, vehicle track calculation unit 32, Col. 8, lines 64-67, Col. 9, lines 1-2 “The vehicle track calculation unit 32 is further configured to calculate a track of the vehicle 10 based on the calculated turning radius. The track of the vehicle 10 is a change in position of the vehicle 10 during a period of time from a current time until a predetermined period of time passes.” and subject track calculation unit 33, Col. 9, lines 37-42, “The subject track calculation unit 33 calculates the track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes.”) …; and
determining that there is the risk of collision (Fig. 2, collision determination unit 35) in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold (Col. 13, lines 9-27, i.e., “the collision determination unit 35 calculate a predicted period of time TTC until the vehicle 10 collides with the obstacle, and when the TTC is equal to or shorter than a collision determination threshold time set in advance, determines that the vehicle 10 is highly likely to collide with the obstacle.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishimura into the combination of TANI and Newman’s invention to determine the possibility and severity of a collision with an obstacle from the blind side region by calculating the future trajectories of both the subject vehicle and the traffic participants at a predicted time (Nishimura:  Col. 13, lines 29-35).

With respect to claim 19, TANI discloses the computer device according to claim 18, wherein controlling the travel of the autonomous vehicle according to the result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”) comprises :
controlling the autonomous vehicle to decelerate in response to determining that there is the risk of collision (¶¶ 50-51, i.e., “where determination is made as being risky (risk of collision with an object) by the degree-of-risk determination unit 10a, the control unit performs control so that a target speed of the moving body 1 is reduced, and further on, the target speed becomes what has been instructed by the speed instruction unit 10b.”), but TANI does not expressly disclose so that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point.
However, Newman, in the same field of invention, teaches that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point (¶ 76, i.e., “ the processor has also determined whether the brakes are capable of stopping the vehicle before impacting the leading vehicle.”, and ¶ 80, “the hazard avoidance system may be configured to include, or to cooperate with, a frontal collision avoidance system which can apply the brakes, strongly if necessary, to avoid hitting the vehicle in front. For example, the hazard avoidance system may have a special response to a frontal collision threat, namely applying the brakes hard.”, and ¶ 90, “That distance depends on the speed of the vehicles. The “3-second rule” specifies that a safe intra-vehicle separation equals the distance they travel in 3 seconds, which at 100 kph is about 83 meters. Alternatively, the “one carlength per 10 mph” rule corresponds to about 22 meters at the same speed for vehicles with a 3.5 meter carlength.”, and Fig. 7, Steps 704-709, ¶ 119).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding or minimizing an imminent collision (Newman: ¶ 81).

With respect to claim 23, TANI teaches the non-transitory computer-readable storage medium according to claim 14, 
wherein judging the risk of collision between the autonomous vehicle and the traffic participant (Fig. 3A, degree-of-risk determination unit 10a, ¶ 49, “The degree-of-risk determination unit 10a is a determination unit that determines a degree of risk of collision with an object in accordance with a recognition result of the object recognition unit 13.”), but fails to teach appearing from the roadside blind region comprises: determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant appearing from the roadside blind region; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Newman, in the same field of invention, discloses the limitation of appearing from the roadside blind region (¶ 41, i.e., “determining whether a potential hazard exists by analyzing data from the external sensors, detecting a second vehicle, and then determining whether the second vehicle is in the threat zone of the subject vehicle.  the threat zone is a predetermined region around the subject vehicle comprising side threat zones and front and back threat zones. The side threat zones may comprise regions where the second vehicle is in the subject vehicle's blind spot, plus regions where the subject vehicle is in the second vehicle's blind spot.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding a collision when an obstacle is in the blind region of a vehicle (Newman: ¶ 41). 
The combination of TANI in view of Newman teaches the method according to claim 1, wherein judging the risk of collision between the autonomous vehicle and the traffic participant (TANI: ¶ 49) appearing from the roadside blind region (Newman: ¶ 41).
TANI and Newman fail to teach determining an intersection point of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant …; and determining that there is the risk of collision in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold.
However, Nishimura, in the same field of invention, teaches determining an intersection point (Fig. 2, obstacle determination unit 34, Col 9, line 66 - Col. 10 line 2, “ the obstacle determination unit 34 determines that the vehicle 10 is likely to collide with the subject when the predicted vehicle track of the vehicle 10 and the position of the subject interfere with each other.”) of a predicted travel trajectory of the autonomous vehicle and a predicted trajectory of the traffic participant (Fig. 2, vehicle track calculation unit 32, Col. 8, lines 64-67, Col. 9, lines 1-2 “The vehicle track calculation unit 32 is further configured to calculate a track of the vehicle 10 based on the calculated turning radius. The track of the vehicle 10 is a change in position of the vehicle 10 during a period of time from a current time until a predetermined period of time passes.” and subject track calculation unit 33, Col. 9, lines 37-42, “The subject track calculation unit 33 calculates the track of the subject, which is a change in position of the subject (target) during a period of time from the current time until a predetermined period of time passes.”) …; and
determining that there is the risk of collision (Fig. 2, collision determination unit 35) in response to determining that an absolute value of a difference between a predicted time for the autonomous vehicle arriving at the intersection point and a predicted time for the traffic participant arriving at the interaction point is smaller than or equal to a preset safety threshold (Col. 13, lines 9-27, i.e., “the collision determination unit 35 calculate a predicted period of time TTC until the vehicle 10 collides with the obstacle, and when the TTC is equal to or shorter than a collision determination threshold time set in advance, determines that the vehicle 10 is highly likely to collide with the obstacle.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishimura into the combination of TANI and Newman’s invention to determine the possibility and severity of a collision with an obstacle from the blind side region by calculating the future trajectories of both the subject vehicle and the traffic participants at a predicted time (Nishimura:  Col. 13, lines 29-35).

With respect to claim 24, TANI discloses the non-transitory computer-readable storage medium according to claim 23, wherein controlling the travel of the autonomous vehicle according to the result of the judgment (Fig. 3A, drive control unit 11 and drive unit 12, ¶ 51, “The drive control unit 11 may perform control for driving the drive unit 12.”) comprises :
controlling the autonomous vehicle to decelerate in response to determining that there is the risk of collision (¶¶ 50-51, i.e., “where determination is made as being risky (risk of collision with an object) by the degree-of-risk determination unit 10a, the control unit performs control so that a target speed of the moving body 1 is reduced, and further on, the target speed becomes what has been instructed by the speed instruction unit 10b.”), but TANI does not expressly disclose so that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point.
However, Newman, in the same field of invention, teaches that the shortest braking distance of the autonomous vehicle is smaller than the distance between the autonomous vehicle and the intersection point (¶ 76, i.e., “ the processor has also determined whether the brakes are capable of stopping the vehicle before impacting the leading vehicle.”, and ¶ 80, “the hazard avoidance system may be configured to include, or to cooperate with, a frontal collision avoidance system which can apply the brakes, strongly if necessary, to avoid hitting the vehicle in front. For example, the hazard avoidance system may have a special response to a frontal collision threat, namely applying the brakes hard.”, and ¶ 90, “That distance depends on the speed of the vehicles. The “3-second rule” specifies that a safe intra-vehicle separation equals the distance they travel in 3 seconds, which at 100 kph is about 83 meters. Alternatively, the “one carlength per 10 mph” rule corresponds to about 22 meters at the same speed for vehicles with a 3.5 meter carlength.”, and Fig. 7, Steps 704-709, ¶ 119).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of TANI for the benefit of avoiding or minimizing an imminent collision (Newman: ¶ 81).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata (US 2014/0195141) teaches a driving assistance device includes a blind spot recognition unit that recognizes a blind spot of a driver; a mobile object information setting unit that sets mobile object information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMIA KOHANKHAKI/                      Examiner, Art Unit 3663                                                                                                                                                                                  
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/19/2022